Exhibit 10.21

RETIREMENT AGREEMENT AND RELEASE OF ALL CLAIMS

This Retirement Agreement and Release of All Claims (the “Agreement”) is entered
into by and between WILLIAM E. HUGHES (referred to herein as “you” or the
“Executive”) and MARCUS & MILLICHAP, INC., a Delaware corporation (the
“Company”). The Executive and the Company hereinafter collectively referred to
as the “Parties.”

RECITALS

WHEREAS, the Executive previously served as the Company’s Senior Vice President
and head of Marcus & Millichap Capital Corporation (“MMCC”);

WHEREAS, the Executive will retire effective as of March 31, 2018, unless the
parties hereto mutually agree in writing that it is advisable to modify the
Executive’s retirement date (the “Retirement Date”);

WHEREAS, the Parties agreed that the Executive will provide consulting services
(the “Consulting Services”), which will commence as of the Retirement Date and
that are anticipated to end on April 1, 2019 , subject to Section 4 (b) (i)
below, (the period from the Retirement Date to the actual date that the
Executive ceases to provide Consulting Services is referred to herein as the
“Consulting Period”), unless the parties hereto mutually agree in writing that
it is advisable to modify the end of the Consulting Period;

WHEREAS, the Company previously granted the Executive 175,336 Deferred Stock
Units (the “DSU Award”), pursuant to the Deferred Stock Unit Award Agreement
dated November 5, 2013 (the “DSU Award Agreement”);

WHEREAS, on November 4, 2013, the Company and the Executive entered into four
(4) separate Amendment, Restatement and Freezing of Stock Appreciation Rights
Agreements (the “SAR Agreements”) that provide for deferred compensation payable
to the Executive in the aggregate amount of $713,716.00 as of December 31, 2017,
(the amount subject to the SAR Agreements, the “SAR Account Balance”), all of
which is subject to the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and the regulations and guidance
promulgated thereunder (“Section 409A”);

WHEREAS, on November 4, 2013, the Company and the Executive entered into a Sale
Restriction Agreement (the “Sale Restriction Agreement”) whereby Executive
agreed to restrictions on his ability to sell certain shares of common stock of
the Company that he held as of such date (the “Restricted Shares”), which such
sale restriction lapses over time as set forth in the Sale Restriction
Agreement; and,

WHEREAS, the Parties desire to formalize the terms and conditions related to
Executive’s retirement and his provision of Consulting Services following his
retirement, in each case, pursuant to this Agreement.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual promises and conditions set forth
herein, and for other good and sufficient consideration, the sufficiency of
which is hereby acknowledged, the Company and the Executive agree as follows:

AGREEMENT

1. Executive’s Retirement.

(a) The Executive shall resign his current position and active employment with
the Company effective as of the Retirement Date and thereafter will become a
paid consultant of the Company as of the day immediately following his
retirement with the Company. The Executive understands that effective as of the
Retirement Date, the Executive will cease to be an officer of the Company, but
that he will be provided access to non-public Company financial or operational
information. It is acknowledged that the Executive shall adhere to the Company’s
stock blackout rules which are made known to the Executive through the
Consulting Period , but that the Company stock sale guidelines will be
inapplicable to the Executive upon his resignation as an officer and employee.
Notwithstanding the foregoing, the Executive’s trading in Company stock shall be
governed by rules and regulations prohibiting or limiting stock trades on
material information regarding the Company which has not been disclosed to the
public.

(b) Effective as of the Retirement Date, the Executive will cease to be an
employee of, or have any connection with, or claims against the Company (except
for payments or benefits due hereunder). The Executive’s right to participate in
the employee benefits offered by the Company shall cease on the Retirement Date,
except as set forth herein or as required by applicable law.

(c) Additionally, effective as of the Retirement Date, the Executive resigns as
an officer and/or a member of the Board of Directors of any of the Company’s
subsidiaries, including without limitation MMCC.

2. Accrued Benefits. As of the Retirement Date, Executive shall be paid all of
the Executive’s salary, all incentive or bonus payments (including without
limitation payment under the 2017 incentive program or any other incentive
programs or commitments), all accrued, but unused, vacation and all other wages
earned through the Retirement Date, less all applicable withholdings and
required deductions. The Executive agrees that as of the Retirement Date, the
Executive has been paid all compensation or incentive payments due the Executive
as of the Retirement Date by virtue of the Executive’s employment, in keeping
with the Company’s policy and practice, except any payments or rights pursuant
to this Agreement that will be paid following the Retirement Date.

3. Restrictive Covenants. Section 7 of the SAR Agreements, as applicable, and
Section 5 of the Sale Restriction Agreement contain certain restrictive
covenants applicable to the Executive (the “Restrictive Covenants”), which shall
remain in full force and effect. For purposes of applying the Restrictive
Covenants, the three (3) year period described in the Restrictive Covenants
shall commence after the end of the Consulting Services.

 

2



--------------------------------------------------------------------------------

4. Retirement Benefits; Consideration. If the Executive timely signs and does
not revoke this Agreement, continues to comply with the Restrictive Covenants
and complies with this Agreement, he will be eligible for the benefits set forth
below in consideration of his Consulting Services, cooperation with the Company
and release of claims in favor of the Company, as describe in Section 5 below
(the “Release”):

(a) Retirement Benefits. The Executive will be entitled to the following
retirement benefits:

(i) The Company will provide the Executive with the continued use of the
Company’s leased automobile currently in his possession until June 23, 2018,
which is the termination date of the existing lease of the automobile currently
in the Executive’s possession. During this period the Company will continue to
cover the insurance, maintenance and fuel costs associated with the leased
automobile, on the same basis as was applicable for Executive prior to the
Retirement Date. After the termination of the existing lease of the automobile
used by the Executive, the Company shall have no further obligation to provide a
leased automobile (and associated insurance and fuel costs) to the Executive,
although the Company shall pay the Executive a transportation allowance of One
Thousand Dollars ($1,000) per month during the Consulting Period to cover all
automobile costs, including the costs of an automobile, insurance, and,
maintenance. The Company will reimburse the Executive for fuel and parking costs
incurred in connection hereunder;

(ii) Until the termination of the Consulting Period, the Company will at its
cost provide suitable office space at MMCC’s Newport Beach office and
secretarial support; and,

(iii) As of the date the Executive is no longer a Company employee, he will be
eligible for coverage pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”), subject to timely election by the Executive,
the Company will reimburse the Executive for, or pay on his behalf, the full
amount of the COBRA premiums for such coverage for the Executive and the
Executive’s covered dependents during the Consulting Period; provided, however,
notwithstanding any other provision of this Agreement, Executive shall be
entitled to exercise his statutorily mandated rights to elect and receive COBRA
coverage, as required by applicable law.

(b) Post-Retirement Consulting.

(i) Consulting Services (“Consulting Agreement”). The Executive agrees that
during the Consulting Period, the Executive shall provide Consulting Services as
reasonably requested by the Company, through, and only through, its Chief
Executive Officer (CEO) or any other person designated by the CEO. Subject to
the express provisions of this Agreement, the Company shall exercise reasonable
efforts to schedule any services or assistance requested and the Executive shall
exercise reasonable efforts to fulfill the Company’s consulting requests in a
timely manner, notwithstanding his personal and other business commitments. The
Consulting Agreement may be

 

3



--------------------------------------------------------------------------------

terminated by the Company at any time with thirty (30) days’ notice (subject to
a 30 day opportunity to cure) to the Executive if the Executive either
(a) breaches any other provision of this Agreement, or (b) refuses to, fails to
fulfill his consulting obligations hereunder within a reasonable time period
requested by the CEO, including, without limitation, by reason of resignation,
or (c) refuses or fails to appropriately support the CEO in the Company’s and
MMCC’s lawful business activities pursuant to the other terms of this Agreement,
including without limitation providing work product hereunder which is deemed by
the CEO to be of little use or of poor quality. If the Consulting Agreement
terminates for the above reasons, the Consulting Period shall similarly end on
the date of the termination of the Consulting Agreement for all purposes
hereunder. The Consulting Period and the terms and compensation of the
Consulting Agreement may be amended upon the mutual written agreement of the
parties hereto which is formalized in a fully executed Amendment to this
Agreement. This Agreement shall not be extended by implication or otherwise
without such written Amendment executed by the parties hereto.

(ii) Consulting Services Compensation. During the Consulting Period, the
Executive shall be paid a monthly consulting fee of $34,000 for the first ninety
(90) days and $29,000 per month thereafter for the remainder of the Consulting
Period, which will be paid in arrears on the last day of each month during the
Consulting Period, following the submission of a written invoice detailing the
work performed during the month. The Company shall pay the consulting fee on a
monthly basis through the remaining balance of the term if the Consulting
Agreement is terminated pursuant to Section 4 (b) (i) (b) or (c) below or if the
Company chooses not to utilize the Executive in a consulting capacity without
good cause or reason. The consulting fee shall not be due and payable if the
termination is pursuant to section 4 (b) (i) (a) above. In the event that the
commencement of the Consulting Period is delayed for a period of sixty (60) days
beyond April 1, 2018, then both parties hereto will discuss and mutually agree
upon whether and by what amount Executive should be entitled to additional
compensation as an employee during such additional employment period.

(iii) Time Commitment. The parties intend that the Executive work on assignments
designated by the CEO, or a Company executive designated by the CEO, in an
amount approximating 40 hours per week for no more than the first thirty
(30) days of this Agreement, and thereafter for the balance of the Consulting
Period no more than 60 hours per month. It is anticipated that the consulting
work will include assignments related to retention of the top twenty MMCC
producers, assisting in the transition to new MMCC leadership, facilitating
positive relationships with the new and existing MMCC leadership, attending
Company events, and assisting with the acquisition and integration of teams or
entities acquired by the Company, including MMCC. At any point during the
Consulting Period that the Parties agree that the Executive will provide less
than 34 hours of Consulting Services per month during the remainder of the
Consulting Period, the Executive will be deemed to have incurred a “separation
from service” within the meaning of Section 409A as of the beginning of the
first month in which the Executive provides less than thirty-four hours of
Consulting Services (the “Section 409A Separation Date”). It is acknowledged
that during the projected term of the Consulting Agreement, the Executive shall
be entitled to take up to four weeks leave which shall not be considered a
reduction in service impacting a determination under Section 409 A.

 

4



--------------------------------------------------------------------------------

The Section 409A Separation Date shall be the separation from service or
termination of employment date under the SAR Agreements and the DSU Award
Agreement with respect to any “nonqualified deferred compensation,” within the
meaning of Section 409A, payable to the Executive thereunder.

(iv) Reimbursement of Consulting Expenses. Pursuant to and in accordance with
the Company expense policies then in effect, the Company shall promptly
reimburse the Executive, upon receipt of reasonable documentation, for all
out-of-pocket expenses necessarily incurred by the Executive, including
reasonable expenses for travel and accommodations (but, in each case, only to
the extent that the Executive has been requested or authorized, in accordance
with the terms hereof, to incur such expenses in relation to his consulting
responsibilities) for the purpose of providing any Consulting Services required
under this Section 4(b). In connection with Consulting Services rendered
hereunder, first class or business airfare is acceptable for flights over three
hours in duration.

(v) Status as a Consultant. The Executive will not be treated as an employee of
the Company for any purpose with respect to such Consulting Services, including
for purposes of any of the Company’s benefit plans.

(vi) Non-Competition/Non-Solicitation.

(a) During the Consulting Period, the Executive shall not directly or
indirectly, either as an employee, employer, consultant, agent, principal,
owner, partner, stockholder, corporate officer, director, or in any other
individual or representative capacity, engage or participate in any business
that is in competition in any manner whatsoever with the Business of the Company
or the Company’s subsidiaries (the “Non- Compete Covenant”). For purposes of
this Agreement, the Business of the Company means the brokerage of and/or
providing other advisory services for real estate investment sales or the
brokerage or origination of loans secured by real estate in North America. The
Parties agree that this restrictive covenant is reasonably necessary and vital
to protect Company’s legitimate business interests, including the protection of
Company’s trade secrets, proprietary and confidential information, substantial
business relationships, customer and client goodwill throughout the geographic
territory where Company and its subsidiaries transact business, and the
extraordinary training which Executive received and which Executive provided to
Company’s officers, employees and agents during the scope of Executive’s
employment with Company.

(b) During the Consulting Period, and for a period of three years after the
termination of the Consulting Period, Executive agrees not to solicit any
officer, director, shareholder, employee, broker, salesman, customer, supplier,
vendor, or service-provider of the Company or any of its affiliates or
subsidiaries, to alter or terminate their employment, or contractual or business
relationship, as applicable, with the Company and/or its affiliates or
subsidiaries for any reason or otherwise interfere with any employment or
contractual relationships of the Company or its affiliates or subsidiaries.
Executive further agrees not to induce, cause or solicit any officer, director,
shareholder, employee, broker, salesman, customer, supplier, vendor, or
service-provider to dissociate from of Company or its affiliates or subsidiaries
for the purpose of joining a business competitive to Company or its affiliates
or subsidiaries.

 

5



--------------------------------------------------------------------------------

(c) Covenants Independent. Each restrictive covenant on the part of the
Executive set forth in this Agreement shall be construed as a covenant
independent of any other covenant or provisions of this Agreement or any other
agreement which the Executive and the Company, and the existence of any claim or
cause of action by the Executive against the Company, whether predicated upon
another covenant or provision of the Agreement or otherwise, shall not
constitute a defense to the enforcement by the Company of any restriction or
restraint set forth herein.

(d) Executive recognizes and agrees that the Company will suffer irreparable
harm in the event that Executive violates any of the provisions of this Section
4. Accordingly, Executive agrees that Company will have the right to obtain an
immediate injunction against any breach or threatened breach of this Agreement,
as well as the right to pursue any and all other rights and remedies available
at law or in equity for such a breach. Executive hereby waives to the fullest
extent permitted by law any requirement for the posting of a bond or other
security in connection with the granting to Company of such injunctive.

(vii) Confidentiality; Invention Assignment. Coincident with the execution of
this Agreement, the Executive shall execute a new Confidentiality and
Non-Disclosure Agreement (the “Consulting Confidentiality Agreement”) to cover
the Consulting Period.

(viii) SEC Matters. The Company acknowledges that upon the Executive’s
resignation as an officer and employee Executive shall not be subject to the
Company’s stock ownership or stock sale guidelines; provided, however, the
Executive acknowledge that he will remain subject to any blackout or window
trading periods following the Retirement Date if it is determined that the
Executive is receiving non-public information regarding the Company’s financial
results or other material non-public information.

(ix) Mutual Indemnification.

(1) The Executive agrees to indemnify and hold harmless the Company and its
Affiliates (as defined below), and their respective officers, directors,
employees and agents (each, an “Indemnified Person”) from and against any and
all losses, claims, damages, expenses and liabilities arising out of, or in
connection any activity contemplated by the Consulting Agreement, or any other
services rendered in connection therewith that have resulted directly from the
Executive’s gross negligence, intentional misrepresentation(s), conflict of
interest or willful misconduct.

(2) The Company agrees to indemnify and hold harmless the Executive from and
against any and all losses, claims, damages, expenses and liabilities arising
out of, or in connection any activity contemplated by the Consulting Agreement,
or any other services rendered in connection therewith, except for losses,
claims, damages, expenses or liabilities that have resulted directly from the
Executive’s gross negligence, intentional misrepresentation(s), conflict of
interest or willful misconduct.

 

6



--------------------------------------------------------------------------------

(3) Neither the Company nor Executive shall be obligated to indemnify and hold
harmless the other party for any claims or demands relating to Section 409 A.

(c) SAR Agreements. As of the date hereof, the entire amount of the SAR Account
Balance, as adjusted for earnings and a FICA adjustment, is subject to the
requirements of Section 409A (the “Non-Grandfathered SAR Amount”). Pursuant to
the SAR Award Agreements, the Non-Grandfathered SAR Amount will be distributed
to the Executive in ten (10) annual installments. On a date determined by the
Company within thirty (30) days of the end of the calendar year including the
Executive’s Section 409A Separation Date (the “Non- Grandfathered SAR Initial
Payment Date”), the Company shall calculate the amount of the first payment to
the Executive, an amount equal to ten percent (10%) of the Non-Grandfathered SAR
Amount as of the Non-Grandfathered SAR Initial Payment Date ; provided that such
payment shall not be made until the date that is six (6) months and one (1) day
after the Section 409A Separation Date if the Executive is a “specified
employee” on such Separation Date as determined by the Company. By each of the
nine (9) anniversaries of the Non-Grandfathered SAR Initial Payment Date, an
additional payment will be made to the Executive equal to (x) the value of the
Non-Grandfather SAR Amount, as adjusted for earnings, on the payment date
divided by (y) the number of remaining installment payments. The undistributed
Non-Grandfathered SAR Amount will continue to be credited with earnings pursuant
to the SAR Award Agreements.

(d) Sale Restriction Agreement. Pursuant to the terms of the Sale Restriction
Agreement, twenty percent (20%) of the Restricted Shares are released from the
Sale Restriction (as defined in the Sale Restriction Agreement) on each
anniversary of November 4, 2013, subject to the Executive’s continued service to
the Company. The following shall apply to the release of the Sale Restriction
with respect to the Restricted Shares:

(i) Eighty percent (80%) of the Restricted Shares have been released from the
Sale Restriction as of the date hereof.

(ii) An additional twenty percent (20%) of the Restricted Shares will be
released from the Sale Restriction on the remaining anniversary (i.e.,
November 4, 2018).

(iii) If the Executive violates the Non-Compete Covenant prior to the last
release date on November 4, 2018, then the portion of the Restricted Shares that
have not been released as of the date of such violation will be delayed and not
released from the Sale Restriction until the fifth anniversary of the date you
cease to provide services to the Company.

(e) DSU Award. Pursuant to the terms of the DSU Award Agreement, twenty percent
(20%) of the Deferred Stock Units subject to the DSU Award are settled on each
anniversary of November 5, 2013, subject to the Executive’s continued service to
the Company.

 

7



--------------------------------------------------------------------------------

The following shall apply to the settlement of the Deferred Stock Units subject
to the DSU Award:

(i) Eighty percent (80%) of the Deferred Stock Units subject to the DSU Award
have been settled as of the date hereof.

(ii) As long as a Section 409 A Separation Date has not taken place, an
additional twenty percent (20%) of the Deferred Stock Units subject to the DSU
Award will be settled on the remaining scheduled settlement date under the DSU
Award Agreement (i.e., November 5, 2018).

(iii) On the fifth (5th) anniversary of Section 409A Separation Date, all
Deferred Stock Units not previously settled in accordance with the DSU Agreement
and this Agreement will be settled.

5. General Releases and Waivers of Claims.

(a) General Release. Except as otherwise provided in Section 5(c), in return for
the consideration set forth in Section 4 above, the Executive, on behalf of
himself, as well as the William E. Hughes Jr. Revocable Trust dated August 26,
2005, the Executive’s heirs, beneficiaries, successors, representatives,
trustees, administrators and assigns, freely and voluntarily hereby waives and
releases the Company and MMCC, and each of its past, present and future
officers, directors, shareholders, the employees, consultants, accountants,
attorneys, agents, managers, insurers, sureties, parent and sister corporations,
divisions, subsidiary corporations and entities, partners, joint venturers and
affiliates (and each of their respective beneficiaries, successors,
representatives and assigns) and all persons acting in concert with them
(collectively, “Affiliates”) from any and all claims, demands, damages, debts,
liabilities, controversies, obligations, actions or causes of action of any
nature whatsoever, including without limitation, any claims as an officer,
director or owner of equity in the Company, whether based on tort, statute,
contract, indemnity, rescission or any other theory of recovery, and whether for
compensatory, punitive, equitable or other relief, whether known, unknown,
suspected or unsuspected, against the Company and/or its Affiliates, including
without limitation claims which may have arisen or may in the future arise in
connection with any event that occurred on or before the date of the Executive’s
execution of this Release.

These claims include but are not limited to claims arising under federal, state
and local statutory or common law, including, but not limited to the Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq. (“ADEA”); Title VII of
the Civil Rights Act of 1964, as amended by the Civil Rights Act of 1991, 42
U.S.C. § 2000 et seq.; Equal Pay Act, 29 U.S.C. § 206(d); the Civil Rights Act
of 1866, 42 U.S.C. § 1981; the Family and Medical Leave Act of 1993, 29 U.S.C. §
2601 et seq.; the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et
seq.; the False Claims Act, 31 U.S.C. § 3729 et seq.; the Employee Retirement
Income Security Act, 29 U.S.C. § 1001 et seq.; the Worker Adjustment and
Retraining Notification Act, 29 U.S.C. § 2101 et seq.; the United States
Constitution, the California Fair Employment and Housing Act, Cal. Lab. Code §
12940 et seq.; the California Equal Pay Law, Cal. Lab. Code §§ 1197.5(a),
1199.5;

 

8



--------------------------------------------------------------------------------

the Moore-Brown-Roberti Family Rights Act of 1991, Cal. Gov’t Code §§12945.2,
19702.3; the California WARN Act, Cal. Lab. Code § 1400 et seq,; the California
Labor Code; the California Constitution, and similar county, city and/or local
ordinances that prohibit discrimination in employment based on protected classes
(i.e., race. Color, national origin, disability, ancestry, religion, marital
status, or gender); Nothing herein shall be construed to impede the Executive
from communicating directly with, cooperating with or providing information to
any government regulator.

(b) Unknown Claims. The Executive expressly waives any right or claim of right
to assert hereafter that any claim, demand, obligation and/or cause of action
has, through ignorance, oversight or error, been omitted from the terms of this
Release. The Executive makes this waiver with full knowledge of his rights and
with specific intent to release both his known and unknown claims, and therefore
specifically waives his rights under Section 1542 of the Civil Code of
California or other similar provisions of any other applicable law
(collectively, “Section 1542”), which reads as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his settlement with the
debtor.”

The Executive understands and acknowledges the significance and consequence of
this Release and of such specific waiver of Section 1542, and expressly agrees
that this Agreement shall be given full force and effect according to each and
all of its express terms and provisions, including those relating to unknown and
unsuspected claims, demands, obligations and causes of action herein above
specified.

(c) Claims Not Released.

(i) This Release does not waive rights or claims under federal or state law that
the Executive cannot waive by private agreement, including, but not limited to
the Executive’s right to file a claim for unemployment benefits, worker’s
compensation benefits, claims under the Fair Labor Standards Act, health
insurance benefits under COBRA, or claims with regards to vested benefits under
a retirement plan governed by ERISA. Further, Executive does not waive rights or
claims with respect to his right to indemnification under California Labor Code
§ 2802 California Corporations Code §317, the Company’s bylaws, any
indemnification agreement between the Company and Executive, or any other
federal or state statute, law, regulation or provision that confers upon
Executive a right to defense or indemnification arising out of the services he
performed for the Company.

(ii) Nothing in this Agreement, including but not limited to this Section 5,
shall be interpreted to mean or imply that Executive is waiving, or has waived,
is releasing or has released, any claim (1) arising from any right or benefit
arising under this Agreement, including but not limited to rights or benefits to
be paid, vested or accrued after the date of this Agreement under the DSU Award
Agreement, the SAR

 

9



--------------------------------------------------------------------------------

Agreements, or the Sale Restriction Agreement; (2) otherwise arising as a result
of a breach by the Company and/or any of its Affiliates or subsidiaries of this
Agreement; (3) arising under federal or state law that Executive cannot waive by
private agreement; (4) the Fair Labor Standards Act, health insurance benefits
under COBRA, and/or the Employee Retirement Income Security Act of 1974, as
amended.

(iii) Notwithstanding the foregoing, as a material inducement to Company
entering into this Agreement, Executive asserts, warrants and represents that
Executive is unaware of any claim which may exist which would give rise to a
claim for relief under against the Company under this paragraph 5.

(d) Review and Revocation. In accordance with the Older Workers Benefit
Protection Act, the Executive acknowledges and agrees this Agreement includes a
waiver and release of all claims that the Executive has or may have under the
ADEA. With respect to the release of claims under the ADEA, the Executive
acknowledges that:

(i) This Agreement is written in a manner calculated to be understood by the
Executive and the Executive understands it.

(ii) The waiver and release of claims under the ADEA contained in this Agreement
does not cover rights or claims that may arise after the date on which the
Executive signs this Agreement.

(iii) This Agreement provides for consideration in addition to anything of value
to which the Executive is already entitled.

(iv) The Executive is hereby advised to consult an attorney before signing this
Agreement.

(v) The Executive has been granted twenty-one (21) days after receiving this
Agreement to decide whether or not to sign this Agreement. If the Executive
signs this Agreement prior to the expiration of the twenty-one (21) day period,
the Executive does so voluntarily and after having had the opportunity to
consult with an attorney, and the Executive hereby waives the remainder of the
twenty-one (21) day period.

(vi) The Executive has the right to revoke this Agreement within seven (7) days
of signing this Agreement, and this Agreement shall not be enforceable or
effective until the eighth (8th) day after he signs this Agreement (the
“Effective Date”).

(vii) In the event this Agreement is revoked, this Agreement will be null and
void in its entirety, and the Executive will not be entitled to the benefits
provided in Section 4 of this Agreement. If the Executive wishes to revoke this
Agreement, the Executive must deliver written notice stating his intent to
revoke this Agreement to Bob Kennis, the Company’s General Counsel, on or before
5:00 p.m. on the seventh (7th) day after the date on which the Executive signed
this Agreement.

 

10



--------------------------------------------------------------------------------

6. No Admission. Nothing contained in this Agreement shall constitute or be
treated as an admission by the Executive or the Company of any liability,
wrongdoing, or violation of law.

7. No Future Actions. To the extent permitted by law, the Executive agrees that
the Executive shall not encourage, cooperate in, or initiate any suit or action
of any kind, or voluntarily participate in same, individually or as a
representative, witness or member of a class, under contract, law or regulation,
federal, state or local, pertaining to any matter related to his employment with
the Company. The Executive represents that he has not, to date, initiated (or
caused to be initiated) any such suit or action.

The Executive agrees that if he, or anyone purporting to act on his behalf or
under any assignment of claims from the Executive, hereafter commences any suit
arising out of, based upon, or relating to any of the claims released by the
Agreement or in any manner asserts against the Company and/or its Affiliates,
any of the claims released hereunder, then, to the maximum extent permitted by
law, the Executive will pay to the Company and/or its Affiliates, as applicable,
in addition to any other damages caused to them thereby, all attorneys’ fees
incurred by the Company and/or its Affiliates, as applicable, in defending or
otherwise responding to said suit or claim.

The foregoing shall not apply if the Executive is required to participate by
legal process or other requirement of applicable law, provided that the
Executive gives the Company notice if legal process is served on the Executive;
or to any challenge by the Executive to the validity of any release herein of
ADEA claims or to any to suit or action brought by the Executive to assert such
a challenge.

Additionally, nothing in this Agreement precludes the Executive from
participating in any investigation or proceeding before any federal or state
agency, or governmental body, including, but not limited to, the Equal
Employment Opportunity Commission, the Securities and Exchange Commission,
and/or the Department of Justice. However, while the Executive may file a
charge, provide information, or participate in any investigation or proceeding,
by signing this Agreement, the Executive, to the maximum extent permitted by
law, waives any right to bring a lawsuit against the Company, and waives any
right to any individual monetary recovery in any such proceeding or lawsuit or
in any proceeding brought based on any communication by the Executive to any
federal, state or local government agency or department.

8. Cooperation with the Company. In addition, the Executive shall, without
further compensation, cooperate with and assist the Company in the investigation
of, preparation for or defense of any actual or threatened third party claim,
investigation or proceeding involving the Company or its predecessors or
affiliates and arising from or relating to, in whole or in part, the Executive’s
employment with the Company or its predecessors or affiliates for which the
Company requests the Executive’s assistance, which cooperation and assistance
shall include, but not be limited to, providing truthful testimony and assisting
in information and document gathering efforts. In connection herewith, it is
agreed that the Company will use its reasonable best efforts to assure that any
request for such cooperation will not unduly interfere with the Executive’s
other material business and personal obligations and commitments.

 

11



--------------------------------------------------------------------------------

9. Confidential Information. To the maximum extent permitted by law, the
Executive shall not, without the Company’s written consent by an authorized
representative, at any time prior or subsequent to the execution of this
Agreement, disclose, use, remove or copy any Confidential Information, trade
secret or proprietary information he acquired during the course of his
employment and affiliation with the Company. “Confidential Information,” for
purposes of this Agreement, includes any oral, written and/or electronic
information not previously published or generally available in the public
domain. Confidential Information, trade secrets and proprietary information
includes without limitation, any technical, actuarial, economic, financial,
procurement, provider, enrollee, customer, underwriting, contractual,
managerial, marketing, strategic planning or other information of any type
regarding the business in which the Company is engaged, but not including any
previously published information or other information generally in the public
domain. The Executive also agrees that he shall not without the Company’s
written consent by an authorized representative, directly or indirectly use the
Company’s Confidential Information, trade secrets and proprietary information,
including but not limited to customer lists, to solicit business of any
customers of the Company (other than on behalf of the Company). The Executive
acknowledges and agrees that any “Invention,” including without limitation, any
developments or discoveries by the Executive during the course of his employment
with the Company through the date of execution of this Release resulting in
patents, lists of customers, trade secrets, specialized know-how or other
intellectual property useful in the then-current business of the Company and any
original works of authority are the property of the Company and shall be used
for the sole benefit of the Company. If not previously assigned to the Company,
the Executive hereby assigns ownership of any and all Inventions to the Company,
provided, however, that the provisions of this Agreement requiring assignment of
Inventions to the Company do not apply to any invention which qualifies fully
under the provisions of California Labor Code section 2870, which provides as
follows.

 

  “(a)

Any provision in an employment agreement which provides that an the Executive
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the Executive developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either: (1) Relate at the time of conception or reduction to practice of
the invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or (2) Result from any work performed
by the Executive for the employer.

 

  (b)

To the extent a provision in an employment agreement purports to require an the
Executive to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.”

This provision shall supplement, but not limit or supersede any other agreement
between the Executive and the Company concerning any Confidential Information or
other intellectual property.

 

12



--------------------------------------------------------------------------------

10. Return of Property. The Executive agrees that, promptly upon completion of
the Consulting Period, he shall return to the Company any and all Company
property in Executive’s possession or control, including, without limitation,
equipment, documents (in paper and electronic form), credit cards, and phone
cards and/or you have returned or destroyed all Company property that you stored
in electronic form or media (including, but not limited to, any Company property
stored in Executive’s personal computer, USB drives or in a cloud environment).

11. Opportunity to Consult with Counsel. The Executive acknowledges that he has
had an opportunity to consult with and be represented by counsel of the
Executive’s choosing in the review of this Agreement, that Executive has been
advised by the Company to do so, that the Executive is fully aware of the
contents of the Agreement and of its legal effect, that the preceding paragraphs
recite the sole consideration for this Agreement, and that the Executive enters
into this Agreement freely, without duress or coercion, and based on the
Executive’s own judgment and wishes and not in reliance upon any representation
or promise made by the Company, other than those contained herein.

12. Non-Disparagement. The Executive agrees not to disparage the Company or to
do anything in a manner likely to portray the Company, its services, products or
personnel in a negative light or that might injure the Company’s business or
affairs. This would include, but is not limited to, disparaging remarks about
the Company as well as its shareholders, officers, directors, employees, agents,
lawyers, advisors, partners, affiliates, consultants, products, services,
formulae, business practices, corporate structure or organization, and marketing
methods. The Company, limited to its current executive officers and directors,
for so long as such executive officer is an employee of the Company or director
remains as a director of the Company, agrees to instruct such officers and
directors to not make any oral or written public statements disparaging
Executive. The parties agree that the provisions of this Paragraph 12 are
material terms of this Agreement. Nothing herein shall in any way prohibit the
Company from disclosing such information as may be required by law, or by
judicial or administrative process or order or the rules of any securities
exchange or similar self-regulatory organization applicable to Executive.

13. No Reemployment. The Executive acknowledge that the Executive will have no
right to employment with the Company after the Retirement Date and that the
Executive shall not apply for reemployment with the Company after the Retirement
Date.

14. Section 409A. The Executive and the Company intend that all payments made
under this Agreement are exempt from, or compliant with, the requirements of
Section 409A so that none of the payments or benefits will be subject to the
adverse tax penalties imposed under Section 409A, and any ambiguities herein
will be interpreted to be so exempt or to comply. In no event will the Company
reimburse you for any taxes or other penalties that may be imposed on you as a
result of Section 409A.

15. Entire Agreement. The Executive agrees that the Sale Restriction Agreement,
the DSU Award Agreement, and the SAR Agreements will continue to govern your
rights thereunder, including, without limitation, any vesting or payment
acceleration provisions application upon a change in control or otherwise, as
set forth therein, except to the extent

 

13



--------------------------------------------------------------------------------

modified pursuant to this Agreement (as so modified, the “Modified Compensation
Agreements”). Further, the Executive agrees that except for the Modified
Compensation Agreements and the Consulting Confidentiality Agreement, and except
as otherwise expressly provided in this Agreement, this Agreement renders null
and void any and all prior or contemporaneous agreements between the Executive
and the Company or any affiliate of the Company. The Executive and the Company
agree that this Agreement constitutes the entire agreement between the Executive
and the Company and any affiliate of the Company regarding the subject matter of
this Agreement, and that this Agreement may be modified only in a written
document signed by the Executive and a duly authorized officer of the Company.

16. Choice of Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of California. Any dispute hereunder shall
be filed and adjudicated in the appropriate federal or state court in Los
Angeles County, California.

17. Severability. The provisions of this Agreement are severable. If any
provision of this Agreement is held invalid or unenforceable, such provision
shall be deemed deleted from this Agreement and such invalidity or
unenforceability shall not affect any other provision of this Agreement, the
balance of which will remain in and have its intended full force and effect;
provided, however that if such invalid or unenforceable provision may be
modified so as to be valid and enforceable as a matter of law, such provision
shall be deemed to have been modified so as to be valid and enforceable to the
maximum extent permitted by law.

18. Reformation. In the event any part, term or provision herein is not
enforceable including because its geographic scope, length or subject matter is
determined to be excessive, then such part, term or provision shall be reformed
to the minimum extent necessary to make such part, term or provision
enforceable.

19. Headings. The headings of the Sections of this Agreement are provided for
convenience only. They do not alter or limit, in any way, the text of any
Section of this Agreement.

20. Survival. The provisions of this Agreement that are intended, by their
nature, to survive the expiration or termination of this Agreement, shall so
survive such expiration or termination.

21. Attorney’s Fees. In the event of litigation between the parties regarding
their respective obligations under this Agreement, the prevailing party shall be
entitled to recover its reasonable attorney’s fee and court costs incurred in
connection with such litigation.

22. Execution in Counterparts. You agree that this Agreement may be executed in
counterparts, each of which shall be an original, but all of which together
shall constitute one agreement. Execution of a facsimile copy or scanned image
shall have the same force and effect as execution of an original, and a
facsimile signature or scanned image of a signature shall be deemed an original
and valid signature.

 

14



--------------------------------------------------------------------------------

  23.

Execution Deadline.

(a) You have until 5:00 p.m. PT on                 , 2018 (the “Release
Deadline”) to accept the terms of this Agreement, which provide you with
twenty-one (21) days to review the Agreement. The Executive acknowledges that
this Agreement does not apply to any new claims that may arise after this
Agreement is executed by the Executive.

(b) If the Agreement does not become effective and irrevocable by the 8th day
following the Release Deadline, the Executive will forfeit any right to benefits
under this Agreement.

To accept this Agreement, please sign and date this Agreement and return it to
Bob Kennis. You have until 5:00 p.m. PT on                     , 2018 to review
and consider this Agreement and to provide Bob Kennis with an executed copy
thereof. Please indicate your agreement with the above terms by signing below.

 

Sincerely,

MARCUS & MILLICHAP, INC.

By: /s/ Hessam Nadji                                    

(Signature)

Name: Hessam Nadji

Title:   Chief Executive Officer

You have up to 21 days after receipt of this Agreement within which to review it
and to discuss with an attorney of your own choosing, at your own expense,
whether or not you wish to sign it. Furthermore, you have 7 days after you have
signed this Agreement during which time you may revoke this Agreement. If you
wish to revoke this Agreement, you may do so by delivering a letter of
revocation to Bob Kennis, no later than the close of business on the 7th day
after you sign this Agreement. Because of the revocation period, if you don’t
revoke this Agreement, you understand that this Agreement shall not become
effective or enforceable until the 8th day after the date you sign this
Agreement (the “Effective Date”).

My agreement with the terms of this Agreement is signified by my signature
below. Furthermore, I acknowledge that I have read and understand this Agreement
and that I sign this release of all claims voluntarily, with full appreciation
that at no time in the future may I pursue any of the rights I have waived in
this Agreement.

 

Signed /s/ William E. Hughes                            

 

Dated: Feb 8, 2018

                William E. Hughes

 

 

15